                               UNITED STATES DISTRICT COURT
                                                           for the
                                                Southern District of Georgia

               United States of America                       )
                          v.                                  )      Case No. 4:21mj83
                       Brian Ulrich                           )
                                                              )      Charging District: District of Columbia
                        Defendant                             )      Charging District’s Case No. 1:21cr28-APM



                 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                   WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: VTC instructions will be provided                             Courtroom No.:

                                                                     Date and Time: August 13, 2021 at 10:30 a.m. EST

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:         08/11/2021
                                                                                    Judge’s signature


                                                                      Christopher L. Ray, U.S. Magistrate Judge
                                                                                  Printed name and title




        ,QDFFRUGDQFHZLWK)HGHUDO5XOHRI&ULPLQDO3URFHGXUH I  WKH&RXUWRUGHUVWKH8QLWHG6WDWHVWRSURGXFH
DOOH[FXOSDWRU\LQIRUPDWLRQXQGHU%UDG\Y0DU\ODQG86  DQGLWVSURJHQ\)DLOXUHWRWLPHO\SHUIRUP
WKHVHREOLJDWLRQVPD\UHVXOWLQYDULRXVFRQVHTXHQFHVLQFOXGLQJEXWQRWOLPLWHGWRH[FOXVLRQRIHYLGHQFHDGYHUVHMXU\
LQVWUXFWLRQVGLVPLVVDORIFKDUJHVFRQWHPSWSURFHHGLQJVRUVDQFWLRQV


           08/11/2021
'DWHBBBBBBBBBBBBBBBBBBBB                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                  BBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBB
                                                           0DJLVWUDWH-XGJH&KULVWRSKHU/5D\
                                                                   0DJLVWUDWH -XGJH&KULVWRSKHU /5D\
